ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a track light, comprising: a guide track, wherein the track light comprises a length direction, a width direction and a thickness direction, a driving power source, and a light source; wherein the guide track comprises a track housing and a conductive cable extending along the length direction; wherein the track housing comprises an accommodating cavity, the accommodating cavity comprises a connection opening located in the thickness direction, the conductive cable is fixed in the accommodating cavity, and the accommodating cavity further comprises a cavity bottom opposite to the connection opening in the thickness direction, and two cavity walls close to the connection opening, wherein the two cavity walls are oppositely disposed along the width direction; wherein the driving power source comprises a driving housing, an elastic conductive terminal and an output terminal, the elastic conductive terminal pops out of the driving housing, and the output terminal is disposed at a side of the driving housing and is electrically connected with the elastic conductive terminal; wherein the light source comprises a light emitting component and an input terminal, the light emitting component is electrically connected with the input terminal, and the input terminal is connected with the output terminal; wherein, when the driving power source and the light source are into the accommodating cavity through the connection opening, the elastic conductive terminal is electrically coupled with the conductive cable.
The closest prior art, Piepgras [US 2006/0262521] teaches the details of a track light with a guide track, light source, and driving power source, but fails to explicitly teach or disclose the accommodating 
Because the prior art of record fails to teach or disclose the details of a track light, comprising: a guide track, wherein the track light comprises a length direction, a width direction and a thickness direction, a driving power source, and a light source; wherein the guide track comprises a track housing and a conductive cable extending along the length direction; wherein the track housing comprises an accommodating cavity, the accommodating cavity comprises a connection opening located in the thickness direction, the conductive cable is fixed in the accommodating cavity, and the accommodating cavity further comprises a cavity bottom opposite to the connection opening in the thickness direction, and two cavity walls close to the connection opening, wherein the two cavity walls are oppositely disposed along the width direction; wherein the driving power source comprises a driving housing, an elastic conductive terminal and an output terminal, the elastic conductive terminal pops out of the driving housing, and the output terminal is disposed at a side of the driving housing and is electrically connected with the elastic conductive terminal; wherein the light source comprises a light emitting component and an input terminal, the light emitting component is electrically connected with the input terminal, and the input terminal is connected with the output terminal; wherein, when the driving power source and the light source are into the accommodating cavity through the connection opening, the elastic conductive terminal is electrically coupled with the conductive cable, nor is there any motivation to modify or combine the reference absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875